Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 1/12/2022.
2. 	Claims 1-11, 15, 16, 18, 19 and 21-25 are pending in the case. 
3.	Claims 12-14, 17 and 20 are cancelled.
4. 	Claims 21-25 are newly added.  
5.	Claims 1, 10 and 16 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 1/12/2022, applicant has amended the following:
a) Claims 1, 2, 7, 8-10, 15 and 16




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-11, 15 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sheba et al. (hereinafter “Sheba”), U.S. Published Application No. 20170063611, in view of Eldridge et al. (hereinafter “Eldridge”), U.S. Published Application No. 20070240080 A1. 
Claim 1:
Sheba teaches A system, comprising: a processor; (see Figure 2a; system with processor 201)
and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: (see Figure 2a; system with memory 204 for storing instructions)
generating a graphical user interface (GUI), wherein the GUI comprises: 
(see Figures 5, 9A-9D, 10, 11A-11C; generated GUI, par. 89; The graphical user interface screen 900a features an empty grid consisting of six instance slots 910a, 910b, 910c, 910d, 910e, and 910f. Each of the element slots 910 can accommodate a single element.)
a first window visualization for depicting a visual representation of an industrial automation system; (e.g., empty grid of Figure 9A or grid with objects as shown in Figure 10 illustrates a first window for depicting industrial automation system,  Figures 9A-D; 10, 11A-11C,  par. 18; FIGS. 9A through 9D are graphical user interface diagrams illustrating the process of adding an instance to create a new flow, according to one embodiment. par. 19; FIG. 10 is a graphical user interface diagram illustrating a process of connecting an instance to an existing flow, according to one embodiment. Par. 20: FIGS. 11A through 11C are graphical user interface diagrams illustrating the process of moving an instance into an existing flow, according to one embodiment. Par. 89; The graphical user interface screen 900a features an empty grid consisting of six instance slots 910a, 910b, 910c, 910d, 910e, and 910f. Each of the element slots 910 can accommodate a single element. Par. 95; FIG. 10 is a graphical user interface illustrating a process of connecting an element to an existing flow, according to one 
	the first  window visualization comprising a plurality of user-defined areas within the industrial automation system, (e.g., dragging and dropping a IOT element to an empty slot defines an area within the industrial automation system (e.g., system of sensors )  (par. 88; A user performs one or more drag-and-drop actions to select elements and places them in a grid displayed by the client application.) par. 97; In the configuration just described, element 1020 may represent a physical device such as a thermostat or sensor.) each area corresponding to a respective function of the industrial automation system (e.g., when the IOT element represents a function within the empty slot par. 97; Likewise, element 1060 could represent a further action to be performed by another IoT device or service, contingent upon an outcome of the action performed by the element 1030.par. 98;Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow.)  

and a second window visualization comprising library of objects, wherein each object of the library of objects corresponds to one or more products available from one or more industrial automation device suppliers; (e.g., library tray of objects in the bottom window Examiner submits that elements from the library may be a sensor (i.e., product available from an industrial automation device supplier)  

receiving an input inserting an object of the library of objects within a first area of the plurality of user-defined areas of the first window visualization; (e.g., replacing an IOT element already within the empty slot with a new IOT element via drag and drop within the grid area  from library of object areas Examiner notes that each slot with an IOT element is considered a “user defined area” based on the dragging and dropping par. 78; Users interact with the user interface of the client application by performing common touch actions on a display screen of a client device. These user actions include swiping, tapping, and dragging and dropping. par. 88; Flows may be created one element at a time. A user performs one or more drag-and-drop actions to select elements and places them in a grid displayed by the client application.  par. 90; In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910. Par. 93; This "snap" capability makes the user interface easier to use and saves the user from having to carefully drag an element to the exact desired location.)
 
and in response to determining that inserting the object within the first area is incompatible with an industrial automation system rule, displaying a message indicative of inserting the object within the first area being incompatible with the industrial automation system rule.  (e.g., in response to verifying the compatibility of each object included in the flow, displaying an error message if there is incapability with a system rule par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Sheba fails to expressly teach and each area comprising a corresponding user-defined name;
However, Eldridge teaches and each area comprising a corresponding user-defined name; (e.g., specifying a name for movable components on a design canvas. par. 13; In accordance with the present invention a method of designating and defining a declaration and its associated connected attributes is accomplished by initially specifying a name for the declaration within a declarations area of the editor facility's graphical user interface. Thereafter, the editor creates a graphical declaration 
	In the same field of endeavor, namely, designing or building relationship with movable objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purchased movable IOT elements as taught by Sheba to be customized by modifying the name which identifies the movable object as taught by Eldridge to provide the benefit of improving the context of the design in effort to help the user better understand the purpose of the relationship within the design. 


Claim 2 depends on claim 1:
Sheba teaches wherein the input does not comply with the industrial automation system rule because the object is incompatible with at least one other object in the first window visualization and wherein the input is indicative of a positioning of the object within the first area. (e.g., incapability (i.e., not complying with a system rule) is based on the input that positions the objects to be included in a corresponding flow using the slots of the grid par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on 
Sheba teaches wherein the input is representative of: a first selection of the object from the library; (e.g., dragging objects from the tray (i.e., library of objects) onto the grid to create a flow par. 90; In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910.)
a second selection of a second object from the library; (e.g., dragging objects from the tray (i.e., library of objects) onto the grid to create a flow par. 90; In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910.)
and a connection between a first interface element of the object to a second interface element of the second object.  (e.g., input to modify a connection between objects par. 95; In screen 1000a, element 1010 is isolated while element 1020 is connected to element 1030 via connector 1040. Par. 97; Connector 1040 expresses this conditional relationship, and control button 1050 allows the user to modify it.)

Sheba teaches wherein the input does not comply with the industrial automation system rule because the object and the second object are incompatible with one another. (e.g., incapability (i.e., not complying with a system rule) is based on the input that positions the objects to be included in a corresponding flow par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)
Claim 5 depends on claim 3:
Sheba teaches wherein the input does not comply with the industrial automation system rule because the connection between the first interface element of the object is incompatible with the second interface element of the second object. (e.g., incapability (i.e., not complying with a system rule) is based on the input that positions the objects or connector to be included in a corresponding flow par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts 

Claim 6 depends on claim 5:
Sheba teaches wherein each of the first interface element and the second interface element comprises a device input, a device output, or a status output. (e.g., interaction between the objection comprise of input or output of information based on conditional relationships of the flow par. 87; A flow, alternatively referred to as a rule, is a collection of multiple elements and interactions between the elements, and is configured to perform one or more actions based on information provided by the IoT device or service attached to each element. Actions performed as part of the flow can be conditional in nature, and depend on the information reported by the multiple elements that compose the flow. Simple flows involve basic "if-then" statements, while more complex flows involve complex combinational logic and multi-step actions that require inputs from a multitude of IoT elements.)

Sheba teaches wherein the operations comprise preventing inserting the object within the firs area that is incompatible with the industrial automation system rule.  (e.g., when incompatible is discovered, preventing the inserting of object via displaying an error message par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Claim 8 depends on claim 1:
Sheba teaches wherein the operations comprise receiving a command to dismiss the message and implement inserting the object within the first area that is incompatible with the industrial automation system rule based on user information. (e.g., make changes to the flow of objects after dismissing the message to modify the flow par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the 
Claim 10:
Independent Claim 10 is substantially encompassed in claim 1, therefore, Examiner relies on the same rationale set forth in claim 1 to reject claim 10. Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 7, therefore, Examiner relies on the same rationale set forth in claim 7 to reject claim 11.
Claim 15 depends on claim 10:
Sheba teaches wherein the second object is a routine that defines one or more actions to be performed by the first object in the first area (e.g., IOT element may be a service (i.e., routine) abstract; Users choose from multiple IoT elements, where each element representing an IoT-enabled device or service.) and wherein the second input is indicative of a positioning of the second object within the first area. (e.g., dragging and dropping an IOT element to an empty slot defines an area 
Claim 21 depends on claim 10:
Sheba teaches receiving a third input indicative of a selection of the first area; (e.g., merely touching an IOT element within the grid par. 78; These user actions include swiping, tapping, and dragging and dropping.)
and updating the first window visualization to depict a second visual representation of only the first area within the industrial automation system.  (e.g., removing the other IOT elements from the grid and leaving just one IOT element par. 78; Users interact with the user interface of the client application by performing common touch actions on a display screen of a client device. These user actions include swiping, tapping, and dragging and dropping. Each action involves one or more elements, each element representing an IoT service or device compatible with the platform. Par. 91; In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910. An empty element lot 950 is left in the tray 920 where the location element 930 used to be.)

Claim 22 depends on claim 10:
wherein the industrial automation system rule defines a relationship between the first object and the second object within the industrial automation system.  (e.g., conditional flow defines a compatible relationship between IOT elements within a system of sensors  par. 97; As described previously, the element 1030 may represent an action that is performed if and only if a condition or requirement is satisfied by element 1020. Connector 1040 expresses this conditional relationship, and control button 1050 allows the user to modify it. Likewise, element 1060 could represent a further action to be performed by another IoT device or service, contingent upon an outcome of the action performed by the element 1030. The conditional relationship between elements 1030 and 1060 is represented by connector 1070, and control button 1080 allows the user to modify it.  par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Claim 23 depends on claim 10:
comprising receiving a third input indicative of a selection of a name for the first area.  (e.g., dragging another IOT element with a name to replace a previously placed IOT element Par. 99; A user may connect an element to an existing flow to extend its functionality by dragging or swiping the desired element to a location in the existing flow. Returning to the screen 1000a, the user desires to connect element 1010 to the existing flow composed of elements 1020, 1030, and 1060. The user can effect this connection in one of two ways--either by swiping from element 1010 toward control button 1050, or by swiping from element 1010 toward element 1030.)



Claims 16, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sheba et al. (hereinafter “Sheba”), U.S. Published Application No. 20170063611, in view of Cella et al. (hereinafter “Cella”), U.S. Published No. 20180188704,  in further view of Eldridge et al. (hereinafter “Eldridge”), U.S. Published Application No. 20070240080 A1.
Claim 16:
Sheba teaches A non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform operations comprising: (see Figure 2a; system with memory 204 for storing instructions)
generating a graphical user interface (GUI), wherein the GUI comprises: (see Figures 5, 9A-9D, 10, 11A-11C; generated GUI, par. 89; The graphical user 

 a first window visualization for depicting a visual representation of an industrial automation system; (e.g., empty grid of Figure 9A or grid with objects as shown in Figure 10 illustrates a first window for depicting industrial automation system,  Figures 9A-D; 10, 11A-11C,  par. 18; FIGS. 9A through 9D are graphical user interface diagrams illustrating the process of adding an instance to create a new flow, according to one embodiment. par. 19; FIG. 10 is a graphical user interface diagram illustrating a process of connecting an instance to an existing flow, according to one embodiment. Par. 20: FIGS. 11A through 11C are graphical user interface diagrams illustrating the process of moving an instance into an existing flow, according to one embodiment. Par. 89; The graphical user interface screen 900a features an empty grid consisting of six instance slots 910a, 910b, 910c, 910d, 910e, and 910f. Each of the element slots 910 can accommodate a single element. Par. 95; FIG. 10 is a graphical user interface illustrating a process of connecting an element to an existing flow, according to one embodiment. The graphical user interface screen 1000a depicts a grid as displayed to the user in the client application.)
the first  window visualization comprising a plurality of user-defined areas within the industrial automation system, (e.g., dragging and dropping a IOT element to an empty slot defines an area within the industrial automation system (e.g., system of sensors )  (par. 88; A user performs one or more drag-and-drop actions to select each area corresponding to a respective function of the industrial automation system (e.g., when the IOT element represents a function within the empty slot par. 97; Likewise, element 1060 could represent a further action to be performed by another IoT device or service, contingent upon an outcome of the action performed by the element 1030.par. 98;Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow.)  

and a second window visualization comprising a library of objects, wherein each object of the library of objects corresponds to a respective industrial automation device ; (e.g., library of objects in the bottom window (e.g., tray) par. 89; Each of the element slots 910 can accommodate a single element.  par. 90; In the screen 900b, a user performs a drag action from the bottom of the screen, causing a tray 920 to be displayed. The tray 920 contains two elements: a location element 930 and a date/time element 940. Par. 97; In the configuration just described, element 1020 may represent a physical device such as a thermostat or sensor.)
receiving a first input inserting a first object of the library of objects within the first window visualization; (e.g., insert via drag and drop, IOT elements into the  Users interact with the user interface of the client application by performing common touch actions on a display screen of a client device. These user actions include swiping, tapping, and dragging and dropping. par. 88; Flows may be created one element at a time. A user performs one or more drag-and-drop actions to select elements and places them in a grid displayed by the client application.  par. 90; In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 and into the grid area containing the element slots 910. Par. 93; This "snap" capability makes the user interface easier to use and saves the user from having to carefully drag an element to the exact desired location.)
receiving a second input inserting a second object of the library of objects within a first area of the plurality of user-defined areas of the first window visualization; (e.g., ., replacing an IOT element already within the empty slot with a new IOT element via drag and drop within the grid area  from library of object areas Examiner notes that each slot with an IOT element is considered a “user defined area” based on the dragging and dropping  par. 78; Users interact with the user interface of the client application by performing common touch actions on a display screen of a client device. These user actions include swiping, tapping, and dragging and dropping. par. 88; Flows may be created one element at a time. A user performs one or more drag-and-drop actions to select elements and places them in a grid displayed by the client application.  par. 90; In 900c, the user places his or her finger on the location instance 930 and swipes, causing the element 930 to be moved away from the tray 920 

receiving a third input defining a connection between a first interface element of the first object to a second interface element of the second object; (e.g., input to modify a connection between objects par. 95; In screen 1000a, element 1010 is isolated while element 1020 is connected to element 1030 via connector 1040. Par. 97; Connector 1040 expresses this conditional relationship, and control button 1050 allows the user to modify it.)
and in response to determining that the connection does not comply with of an industrial automation system rule, displaying message indicative of the connection being incompatible with the industrial automation system rule. (e.g., in response to verifying the compatibility of each object included in the flow, displaying an error message if there is incapability with a system rule par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the 
Sheba fails to expressly teach wherein each object of the library of objects corresponds to a respective industrial automation device that is controlled by a manufacturing control system associated with the industrial automation system; (emphasis added).

However, Cella teaches wherein each object of the library of objects corresponds to a respective industrial automation device that is controlled by a manufacturing control system associated with the industrial automation system; (e.g., well known for industrial IOT devices to be controlled by a manufacturing control system associated with the industrial automation system par. 4; The emergence of the Internet of Things ( IoT) has made it possible to connect continuously to and among a much wider range of devices. Most such devices are consumer devices, such as lights, thermostats, and the like. More complex industrial environments remain more difficult, as the range of available data is often limited, and the complexity of dealing with data from multiple sensors makes it much more difficult to produce "smart" solutions that are effective for the industrial sector. Par. 9; Methods and systems are disclosed herein for on-device sensor fusion and data storage for industrial IoT devices, including on-device sensor fusion and data storage for an Industrial IoT device, where data from multiple sensors is multiplexed at the device for storage of a fused data stream.)



Sheba/Cella fails to expressly teach and each area comprising a corresponding user-defined name;
However, Eldridge teaches and each area comprising a corresponding user-defined name; (e.g., specifying a name for movable components on a design canvas. par. 13; In accordance with the present invention a method of designating and defining a declaration and its associated connected attributes is accomplished by initially specifying a name for the declaration within a declarations area of the editor facility's graphical user interface. Thereafter, the editor creates a graphical declaration representation of the declaration in response to a user action of selecting the name for the declaration in the declarations area and indicating a location for graphical declaration representation within the first control strategy canvas.)
	In the same field of endeavor, namely, designing or building relationship with movable objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the purchased movable IOT elements as taught by Sheba/Cella to be customized by modifying the name which 
Claim 18 depends on claim 16
Sheba teaches wherein the operations comprise, in response to receiving a command to dismiss the message, implementing the connection in the industrial automation system based on user information. (e.g., make changes to the flow of objects after dismissing the message to modify the flow par. 98; An Activate button 1005 at the top of the screen 1000a, when clicked, prompts the client application to check the validity of the flow(s) created by the user. In a typical embodiment, this involves verifying the compatibility of each of the elements included in the flow. Software executing either on the client application or within the unified control platform compares the allowed functions of each of the IoT device or services represented by the elements, and ensures that they can interact in the manner described by the flow. If this verification is successful, the flow becomes activated and is ready for use. If the verification is unsuccessful, then the client application displays an error message to the user.)

Claim 24 depends on claim 16:
Sheba teaches wherein each area of the plurality of user-defined areas is self-contained.  (e.g., each IOT element within the empty slot is a self-contained area See Figures 9A-D and 10. )

Claim 25 depends on claim 16:
Sheba teaches wherein the operations comprise receiving a fourth input indicative of a boundary defining the first area. (e.g., dragging an IOT element into an empty slot results in a boundary defining the IOT element (i.e., first area). Par. 99; A user may connect an element to an existing flow to extend its functionality by dragging or swiping the desired element to a location in the existing flow. Returning to the screen 1000a, the user desires to connect element 1010 to the existing flow composed of elements 1020, 1030, and 1060. The user can effect this connection in one of two ways--either by swiping from element 1010 toward control button 1050, or by swiping from element 1010 toward element 1030.)


Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sheba/Eldridge as cited above and applied to claims 1 and 10; in view of Pennilla et al. (hereinafter “Pennilla”), U.S. Patent No. 9536197 B1. Claim 9 depends on claim 8:
Sheba/Eldridge fails to expressly teach wherein the user information is indicative of an authority to dismiss the message and implement the positioning of the object that is incompatible with the industrial automation system rule. 

However, Pennilla teaches wherein the user information is indicative of an authority to dismiss the message and implement the positioning of the object that is incompatible with the industrial automation system rule. (e.g., special permissions for users to override settings that present a conflict Col 63 line 31; In still other embodiments, rules can be set so that automated settings are overridden if users are present, such as when a user is home or the home is occupied. In still other examples, the cloud processing system may still be able to set programming or set settings when users are home or in a car, but only certain settings are allowed, based on priority settings, privileges settings, historically learned settings, etc. In still other embodiments, permissions should be in place so certain users cannot override the thermostat. The permissions are useful so that the cloud processing will know who is manually manipulating what and when, or making changes to DPOs (e.g., to lighting systems, HVAC systems, doors, entertainment systems, etc.). In one embodiment, a processing module is provided so that users are able to be the main home user (parents for example), which can approve changes to what the cloud is trying to predict, change or recommend.)

	In the same field of endeavor, namely resolving conflicts for settings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the method for resolving incompatible objects as taught by Sheba/Eldridge to include overriding privileges for user with authoritative permission as taught by Pennilla to provide the benefit of ensuring that the proper users are able to modify or develop the system. 



Claim 13 is substantially encompassed in claim 9, therefore, Examiner relies on the same rationale set forth in claim 13 to reject claim 9.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sheba/Cella/Eldridge as cited above and applied to claim 16; in further view of Pennilla et al. (hereinafter “Pennilla”), U.S. Patent No. 9536197 B1. 
Claim 19 depends on claim 18:
Sheba/Cella/Eldridge fails to expressly teach wherein the user information is indicative of an authority to dismiss the message and implement the connection that is incompatible with the industrial automation system rule. 

However, Pennilla teaches wherein the user information is indicative of an authority to dismiss the message and implement the connection that is incompatible with the industrial automation system rule. (e.g., special permissions for users to override settings that present a conflict Col 63 line 31; In still other embodiments, rules can be set so that automated settings are overridden if users are present, such as when a user is home or the home is occupied. In still other examples, the cloud processing system may still be able to set programming or set settings when users are home or in a car, but only certain settings are allowed, based on priority settings, privileges settings, historically learned settings, etc. In still other embodiments, permissions should be in place so certain users cannot override the thermostat. The 

	In the same field of endeavor, namely resolving conflicts for settings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the method for resolving incompatible objects as taught by Sheba/Cella/Eldridge to include overriding privileges for user with authoritative permission as taught by Pennilla to provide the benefit of ensuring that the proper users are able to modify or develop the system. 


Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Eldridge” reference. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NN9403185 Workflow Management Based On An Object-Oriented Paradigm
Abstract; It would also allow users to customize and change the customization of their daily sequence of activity by simply naming and renaming objects and by dragging and dropping these objects in any connected position that would depict a series of tasks and actions based on the need of the moment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145